Citation Nr: 0415683	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  95-21 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for left sacroiliac joint disease secondary to septic 
arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
left sacroiliac joint disease, secondary to septic arthritis 
and assigned a noncompensable evaluation effective September 
17, 1993.  

In an April 1994 decision, the RO increased the disability 
rating to 10 percent, effective September 17, 1993.  The 
veteran filed a timely appeal requesting a higher evaluation.  
In a February 2002 SSOC, the RO assigned the veteran a 20 
percent disability rating, effective from September 17, 1993.  
Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The range of motion of the veteran's back shows 60 
degrees of flexion.

3.  The veteran does not have ankylosis of the lumbar spine 
or intervertebral disc disease.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for left sacroiliac joint disease secondary to septic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5009, 5292, 5295 (2003); 
68 Fed. Reg. 51,457-58 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5236).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
initial disability rating in excess of 20 percent for 
sacroiliac joint disease secondary to septic arthritis.  The 
veteran was afforded VA examinations in January 1994, 
September 2002, May 2003, and January 2004. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in June 2003, the RO told the veteran what 
the evidence must show to substantiate her claim, what 
evidence she was responsible for obtaining, and what VA 
assistance VA would offer in obtaining evidence, as well as 
what evidence VA would undertake to obtain.   The August 2003 
and February 2004 supplemental statements of the case also 
provided this notice. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini was 
dicta.  VAOPGCPREC 1-2004 (2004).

The June 2003, letter advised the veteran that she was 
responsible for ensuring that non-VA evidence reached the RO, 
and advised her of the address of the RO so that she could 
send evidence to it.  This should have served to put the 
veteran on notice to submit relevant evidence in her 
possession.

The VCAA notice was provided after the initial adjudication 
in this case.  However, the initial adjudication took place 
prior to enactment of the VCAA.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, at 420-22.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications, and has sought 
further review of this decision.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  She did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if she had submitted additional evidence substantiating her 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Factual Background

The veteran's service medical records show that she developed 
a postpartum infection secondary to retained placenta while 
she was on active duty.  She subsequently received treatment 
for a left sacroiliac joint infection and sacroiliac joint 
septic arthritis, which was noted on separation examination.  
The veteran separated from active duty September 1993 and 
filed a claim for VA compensation for left sacroiliac joint 
disease secondary to septic arthritis.

At the January 1994 VA examination, the veteran complained of 
pain in the spine and left hip area on walking.  The VA 
examiner noted that the veteran walked with a slight limp, 
favoring the left leg.  The veteran was able to flex her hip 
to 115 degrees and abduct to 35 degrees.  There was some 
marked tenderness over the left sacroiliac area.  The veteran 
was able to flex her lumbosacral spine to 85 degrees, extend 
backwards 30 degrees, lateral rotation on the right side was 
35 degrees, 30 degrees on the left side of flexion and 
rotation 30 degrees on both sides.  The examiner's impression 
was status post history of retained placenta with a 
postpartum infection requiring antibiotics, and status post 
sacroiliac involvement and left hip involvement.  The 
radiology report, however, revealed no abnormal 
calcification.  The bilateral hip joint appeared intact.  The 
sacroiliac joint appeared intact bilaterally.  

The report of a September 2002 VA examination shows that the 
veteran complained of difficulty doing her job due to pain.  
She stated that when she got attacks of pain, she would 
become completely debilitated and required bed rest.  The 
examiner noted good toe and heel rising.  There was 
tenderness in the left trochanter and supratrochanteric area 
to palpation.  The veteran's range of motion at the hips on 
the right was 150 degrees of flexion and 0 degrees of 
extension.  In the left, there was 90 degrees of flexion and 
0 degrees of extension.  This was both active and passive.  
The veteran had abduction of 30 degrees of both hips and 
adduction of 20 degrees of both hips bilaterally.  There was 
a slight weakness in the left hip in both directions to 
resistance.  She had 30 degrees internal and external 
rotation of both hips, the left being accompanied with pain 
on internal rotation.  The veteran's pelvis was level.  There 
was no lumbar spasm.  There was no reflex or motor defects in 
the lower extremity.  She had 4/5 sensory deficits in the 
left leg at the L4-L5 and S1 distribution.  The examiner 
diagnosed traumatic arthritis of the left hip.  In regards to 
DeLuca, the examiner stated that the veteran did not appear 
to have any problems doing repeated motions.  The main 
problem was reaching the extent of her range of motion.  She 
was unable to go any further, but she did not lose anymore 
motion.  She did show weakness in motion during flare-ups of 
pain.  The veteran did not show any signs of incoordination.

At the May 2003 VA examination, the veteran complained of 
pain in the left sacroiliac joint, left anterior hip, and 
anterior thigh.  She stated that the pain increased during 
her menstrual period.  The physical examination showed 
tenderness in the left sacroiliac joint and lateral pelvic 
area on the left with tenderness over the trochanteric area.  
Her range of motion of the back was 60 degrees flexion, 30 
degrees of right and left bending, and 10 degrees of 
extension.  

The veteran had no reflex or sensory deficits.  She had a 
negative straight leg raising test in the back, but she did 
have pain in the trochanteric area on straight leg raising.  
There was also tenderness in the trochanteric area.  On 
straight leg raising, she had 85 degrees of extension, 35 
degrees of internal and external rotation.  She did not 
exhibit weakened motion, excess fatigability or 
incoordination.  She did not seem to have an increase in her 
disability with repeated motion.  Pain would affect her 
functional ability, but the examiner was unable to state to 
what degree.

The report of the January 2004 examination noted the 
veteran's complaints of pain during rainy weather and with 
her periods.  She had 60 degrees of lumbar flexion.  She had 
tenderness in the sacroiliac joint on the left, but none on 
the right.  She had pain in the trochanteric area on the left 
hip area, but none on the right.  The examiner diagnosed 
chronic sacroiliac strain with probable fascitis in the area 
secondary to infection and a trochanteric bursitis.  The 
veteran reported that she was no longer working outside the 
home, but took care of her two young children.  She had no 
use for medical aids and was able to do the activities of 
daily living.  The examiner noted that "the DeLuca 
provisions may apply" and that repeated use or standing for 
long periods of time or rainy weather had caused her to have 
pain in the area, and that perhaps she would lose a certain 
amount of range of motion at that time, but he was unable to 
duplicate that during examination.  There was no weakened 
movement, no extra fatigability, and no incoordination.  

Legal Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2003).

The RO has rated the veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5009 (2003), which provides that 
forms of arthritis not specified in the rating schedule will 
be rated on the basis of rheumatoid arthritis.  Rheumatoid 
arthritis is rated in accordance with criteria contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2003)

Diagnostic Code 5002 provides for rating arthritis as an 
active process, or on the basis of chronic residuals.  
Examinations since the effective date of service connection 
have not shown septic arthritis as an active disease process.  
Indeed, diagnostic studies since service have not shown 
arthritis (notwithstanding a diagnosis of traumatic arthritis 
made without diagnostic studies on VA examination in 
September 2002).  

This record raises a question as to whether the veteran's 
disability should be rated on the basis of arthritis.  
However, rheumatoid arthritis when rated on its chronic 
residuals, is rated under a diagnostic code for the relevant 
joint.  Therefore, the veteran's sacroiliac disease is rated 
on the same basis (disability of the specific joint involved) 
whether it is classified as a residual of arthritis or not.

Disability of the sacroiliac joint is rated as a lumbosacral 
spine condition.  The criteria for rating sacroiliac joint 
disability has changed during the course of this appeal.  38 
C.F.R. § 4.71, Diagnostic Code § 5294 (2003); 68 Fed. Reg. 
51,457 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5236).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., at 272 (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).  Karnas has been overruled to the extent it 
is inconsistent with the Supreme Court's holdings.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

Under the old rating criteria disability of the sacroiliac 
injury and weakness was rated on the basis of lumbosacral 
strain.  Diagnostic Code 5294.  A 20 percent evaluation was 
provided for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  

The next higher evaluation, 40 percent, was also the highest 
available evaluation under the criteria for rating 
lumbosacral strain.  A 40 percent evaluation required listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In evaluating disability under the old rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were for application.

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, weakness, 
or fatigability on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The "functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1993)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)	Excess fatigability.

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  
38 C.F.R. § 4.45. 

The new rating criteria are intended to take into account 
functional limitation due to pain and other factors.  68 Fed. 
Reg. 51,455.

The new rating criteria effective September 26, 2003, provide 
for rating sacroiliac injury and weakness under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51, 454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.  

Analysis

Applying the old criteria, there have been no reported 
findings that would meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  She has not had 
listing of the entire spine, as shown by the reports that her 
posture is normal.  She also does not have marked loss of 
forward flexion.  She has consistently had between 85 and 60 
degrees of forward flexion.  The new rating criteria provide 
that 90 degrees is the normal range of forward flexion.  The 
RO has evaluated the veteran's limitation of motion as 
moderate.  Since she retains at least two-thirds of the 
normal range of forward flexion, and does not have 
significant limitation in other planes of lumbosacral motion, 
the RO's description seems apt.  Diagnostic studies have not 
shown the osteo-arthritic and other joint abnormalities 
required for a 40 percent evaluation under the old criteria.

The RO has provided the veteran's current 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), for moderate limitation of motion of the lumbar 
spine.  Under that diagnostic code, a 40 percent rating 
requires severe limitation of motion.  As just discussed, the 
veteran has moderate limitation of forward flexion.  Other 
ranges of lumbar motion have bee reported as normal.

Examiners have not found functional factors to further limit 
the veteran's range of motion during examinations, although 
one examiner speculated that such factors could cause 
additional limitation during exacerbations.  However, there 
is no clinical documentation of exacerbations.  Therefore, 
the Board does not find that a higher evaluation could be 
provided on the basis of functional factors.

Under the regulations applicable to the period since 
September 26, 2003, the veteran is not entitled to a 
disability rating in excess of 20 percent.  Her forward 
flexion has always been more than 30 degrees (60 degrees), 
and her thoracolumbar spine is not ankylosed (fixed in one 
position).  

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Throughout most of the 
appeal period, the veteran was employed without any reported 
loss of time from work.  She is currently not employed 
outside the home, but she is caring for her two young 
children, and her cessation of employment has not been 
attributed to her sacroiliac disability.  That disability has 
also not required any periods of hospitalization.  Thus, a 
referral of this case to the Director of the VA Compensation 
and Pension Service for consideration of the application of 
an extraschedular rating for service-connected sacroiliac 
joint disease secondary to septic arthritis, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003), is not 
warranted.

This case is based on an appeal of a November 1993 RO 
decision, which had granted the veteran service connection 
for left sacroiliac joint disease secondary to septic 
arthritis effective from September 17, 1993.  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
orthopedic disability for separate periods of time, from 
September 17, 1993, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the Board finds that 
the assignment of a staged rating is not warranted because 
the veteran's disability has not met the criteria for an 
evaluation in excess of 20 percent at any time since the 
effective date of service connection.

In view of the foregoing discussion, the veteran's appeal for 
an initial disability rating in excess of 20 percent for her 
service-connected left sacroiliac joint disease secondary to 
septic arthritis must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 20 percent for left 
sacroiliac joint disease secondary to septic arthritis is 
denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



